     Case 2:17-cv-01937-MCE-AC Document 36 Filed 02/03/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    XAVIER LUMAR J’WEIAL,                            No. 2:17-cv-1937 MCE AC P
12                      Plaintiff,
13           v.                                        ORDER
14    COUNTY OF AMADOR, et al.,
15                      Defendants.
16

17          By order filed September 9, 2020, this case was referred to the Post-Screening ADR

18   Project and the case was stayed for 120 days. ECF No. 27. A settlement conference was held on

19   February 1, 2021, and the parties did not reach an agreement. ECF No. 35.

20          Accordingly, IT IS HEREBY ORDERED that:

21          1. The stay of this action, commenced September 9, 2020, ECF No. 27, is LIFTED.

22          2. Within twenty-one days of the filing of this order, defendants shall file a response to

23   the complaint.

24   DATED: February 2, 2021

25

26

27

28
